Citation Nr: 0621661	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-00 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for left carpal tunnel 
syndrome.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to service connection for a lumbosacral spine 
disorder with degenerative changes.

4.  Entitlement to service connection for hiatal hernia.

5.  Entitlement to service connection for a gastrointestinal 
disorder.

6.  Entitlement to service connection for bone spurs other 
than to the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1985 to January 1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in April 2002, July 2004, and 
April 2005 by the Providence, Rhode Island, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Board 
notes that the issue of entitlement to service connection for 
right carpal tunnel syndrome was resolved by an August 2005 
rating determination.

In RO correspondence dated in July 2005 and Board 
correspondence dated in April 2006 the veteran was notified 
that a timely notice of disagreement had not been received 
from a January 2004 rating decision denying reopening his 
service connection claim for a postoperative right ankle 
disorder.  A review of the record also shows the RO denied a 
claim for "bone spurs (site not specified)" in the 
April 2005 rating decision and that the veteran identified 
having bones spurs to the right ankle in his May 2005 notice 
of disagreement.  It is significant to note that the issue of 
entitlement to service connection related to the removal of a 
bony prominence or spur to the right ankle was specifically 
addressed in prior final rating decisions.  The Board is 
required to determine whether new and material evidence has 
been presented when a claim has been previously disallowed 
based upon the same factual basis.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  The United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") has 
held that reliance upon a new etiological theory is 
insufficient to transform a claim which has been previously 
denied into a separate and distinct, or new, claim.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  Therefore, the 
Board finds the only matter for appellate review of an 
initial service connection claim for bone spurs involve any 
such disorders other than to the right ankle.  As the broader 
claim developed for appellate review was not formally 
withdrawn by the veteran upon clarification of his appeal, 
the issue, as listed on the title page of this decision, has 
been revised accordingly.

To the extent the veteran's recent statements represent an 
attempt to reopen his service connection claim for a 
postoperative right ankle disorder this matter must be 
referred to the RO for appropriate action.

The issues of entitlement to service connection for left 
carpal tunnel syndrome, a lumbosacral spine disorder with 
degenerative changes, hiatal hernia, and a gastrointestinal 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  The evidence demonstrates the veteran has no present 
acquired psychiatric disability.

3.  The evidence demonstrates the veteran has no present bone 
spurs other than to the right ankle.




CONCLUSIONS OF LAW

1.  An acquired psychiatric disability was not incurred in or 
aggravated by service nor as a result of a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2005).

2.  Bone spurs other than to the right ankle were not 
incurred in or aggravated by service nor as a result of a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's service connection claims for an acquired 
psychiatric disorder and bone spurs were received in January 
2004 and August 2004.  He was notified, generally, of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate these claims by correspondence 
dated in January 2004 and September 2004.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issues 
addressed in this decision have been met and all identified 
and authorized records relevant to these matters have been 
requested or obtained.  The available medical evidence is 
sufficient for adequate determinations.  Further attempts to 
obtain additional evidence would be futile.  Because of the 
decision in this case, any failure of VA to notify the 
veteran of the duty to notify and duty to assist in claims 
involving a disability rating and an effective date for the 
award of benefits is harmless error.  There has been 
substantial compliance with all pertinent VA law and 
regulations, and to move forward with these claims would not 
cause any prejudice to the appellant. 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  Additionally, a disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (2005).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

In this case, service medical records are negative for 
complaint, treatment, or diagnoses of an acquired psychiatric 
disorder or bone spurs.  The veteran's January 1989 
separation examination revealed a normal clinical psychiatric 
evaluation.  In his report of medical history the veteran 
complained of insomnia related to a right arm disorder.  The 
examiner noted insomnia was not considered disabling.  VA 
treatment records are negative for any complaints, symptoms, 
or diagnoses of bone spurs other than to the right ankle.  A 
December 2000 report noted a problem with anxiety/work 
related stress.  A July 2004 VA psychiatric examination and 
April 2005 report addendum, in essence, for no basis for an 
Axis I diagnosis.  

In correspondence dated in January 2004 the veteran claimed 
he had anxiety and stress as a result of his service-
connected bronchial asthma.  In his January 2004 claim he 
requested entitlement to service connection for bone spurs 
and in correspondence dated in May 2005 he referred only to 
bone spurs of the right ankle.  He has provided no additional 
information as to any recurrent or persistent symptoms 
pertaining to any bone spur disorder other than to the right 
ankle nor competent evidence linking any present psychiatric 
or bone spur disorders to a service-connected disability.  

Based upon the evidence of record, the Board finds there is 
no evidence of a present acquired psychiatric disability nor 
any evidence of bone spurs other than to the right ankle 
disability.  There is also no competent evidence of any 
present disability related to a service-connected disability.  
While the veteran may sincerely believe he has present 
disabilities related to service or a service-connected 
disability he is not a licensed medical practitioner and is 
not competent to offer opinions on questions of medical 
causation or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 
2 Vet. App. 492.  Therefore, the Board finds entitlement to 
service connection for an acquired psychiatric disorder and 
bones spurs other than to the right ankle is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claims.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.

Entitlement to service connection for bone spurs other than 
to the right ankle is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the provisions of the 
VCAA and how it applied to his service connection claims by 
correspondence dated in September 2001, April 2004, September 
2004, and May 2005.  Appropriate action should also be taken 
to ensure that adequate VCAA notice as to all elements of the 
claim is provided.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
VA has a duty to assist the veteran which includes conducting 
a thorough and contemporaneous medical examination.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

In this case, the Board notes that service medical records 
show the veteran was treated for lumbar strain in January 
1987 and for reflux esophagitis in March 1987.  A review of 
the record also shows that diagnoses of bilateral carpal 
tunnel syndrome have been provided and that service 
connection has been established for right carpal tunnel 
syndrome.  There are no specific etiology opinions as to any 
present left carpal tunnel syndrome, lumbosacral spine 
disorder with degenerative changes, hiatal hernia, or 
gastrointestinal disorder.  As these matters have not been 
adequately addressed by VA compensation examination, the 
Board finds additional development is required prior to 
appellate review.

Accordingly, this case is REMANDED for the following:  

1.  The veteran should be scheduled for 
an appropriate examination(s) for 
opinions as to whether there is at least 
a 50 percent probability or greater (at 
least as likely as not) that any present 
left carpal tunnel syndrome, lumbosacral 
spine disorder with degenerative changes, 
hiatal hernia, or gastrointestinal 
disorder was incurred or aggravated as a 
result of service or a service-connected 
disability.

Prior to the examination, the claims 
folders must be made available for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report.  Opinions 
should be provided based on the results 
of examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


